Opinion ry
Judge Doyle,
Before us is the appeal of the Selinsgrove Area School District (School District) from the order of the Court of Common Pleas of Snyder County which denied to the School District the recovery of costs incurred by its Delinquent Tax Collector.
On January 20, 1984, the School District filed a complaint in assumpsit against Lamar and Beverly Krebs (Appellees) to collect a $10.00 per capita tax levied on each Appellee in the fiscal year 1980-81. Appellees filed an answer to the complaint admitting liability for the tax and accompanying late penalties, but contesting the imposition of the sum of $54.40 each for delinquent tax collector costs. Appellees filed a motion for judgment on the pleadings on this basis, and, after *305oral argument, the trial court granted Appellees’ motion in part, concluding that there was no statutory basis for the School District’s recovery of the costs of its delinquent tax collector.1
On appeal, the School District argues that the trial court erred in granting the motion for judgment on the pleadings. After a review of the record, we find that each of the School District’s contentions on appeal was adequately addressed in the trial court’s opinion of July 3, 1985. We therefore affirm on the basis of this comprehensive and well-reasoned opinion. of President Judge James F. McClure, Jr. at 37 Pa. D. & C. 3d 662 (1985), and adopt its holding that neither Sections 17 or 21 of the Local Tax Collection Law,2 72 P.S. §§5511.17, 5511.21, nor Section 22 of The Local Tax Enabling Act,3 53 P.S. §6922, provide a statutory basis for the imposition of the costs of a delinquent tax collector in an action in assumpsit to collect per capita taxes. See Brown v. LeSuer, 149 Pa. Superior Ct. 192, 27 A.2d 754 (1942).
Order
Now, April 9, 1986, the Order of the Court of Common Pleas of Snyder County, No. 3, 1984, dated July 3, 1985, is hereby affirmed.

 The trial court denied that portion of Appellees’ motion which requested that Appellees be relieved from paying the district justice court costs incurred by the School District. The trial court entered judgment against each Appellee in the amount of $22.75, consisting of the $10.00 per capita tax, $1.50 aggregate penalty, and $11.25 district justice court costs.


 Act of May 25, 1945, P.L. 1050, as amended.


 Act of December 31, 1965, P.L. 1257, as amended.